Citation Nr: 1328452	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  12-10 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2009 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In May 2013, the Veteran submitted additional evidence 
accompanied by a written waiver of initial RO consideration 
of the evidence.  Thus, this evidence is accepted for 
inclusion in the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 9, received in May 2012 to perfect the issues 
of entitlement to service connection for a lumbar spine 
disability and service connection for coronary artery 
disease, the Veteran requested a video conference hearing.  
The Veteran has not been provided a hearing with respect to 
these issues.  Consequently, these issues must be remanded 
in order to schedule the requested hearing, as scheduling of 
video conference hearings is within the province of the RO.  
See 38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference hearing before a Veterans Law 
Judge at the RO.  Notify the Veteran of 
the date, time and location of this 
hearing.  A copy of this notification 
should be associated with the claims file.





The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


